Citation Nr: 0612525	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  02-12 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for narcolepsy.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for ocular 
hypertension, claimed as glaucoma.

5.  Entitlement to service connection for a left below-knee 
amputation, claimed as secondary to diabetes mellitus.

6.  Entitlement to service connection for leg ulcers, claimed 
as secondary to diabetes mellitus.

7.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to diabetes mellitus.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from May 1963 to May 1967.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2004, the case was remanded by the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

In an April 2004 statement submitted by the veteran, he 
appeared to have expressed a desire to appear at a hearing 
before a Veterans Law Judge (he stated that wanted to 
"appear before the Board").  In July 2004, the case was 
remanded so that a hearing could be scheduled.

In August 2004, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein he stated that he had 
no further evidence to submit.  Attached to this form was a 
statement in which he said that "I don't need to go before a 
Law Judge."  Based on that communication, no hearing was 
scheduled.  In November 2005, the veteran was sent a 
supplemental statement of the case (SSOC), in which it was 
noted that the veteran had indicated that he did not want to 
appear at a hearing.  However, on December 8, 2005, a 
statement was received from the veteran in which he stated 
"[y]ou say that I said I did not want to have a hearing 
before a Law Judge.  I do not remember ever passing up that 
opportunity.  I would love to have a hearing before a Law 
Judge."

Based on the above, it is determined that the veteran does 
still want to appeal at a personal hearing before a Veterans 
Law Judge.  A hearing on appeal will be granted if the 
appellant, or his representative, expresses a desire to 
appear in person.  38 C.F.R. § 20.700 (2005).  The Board must 
respond to a request for a hearing since a Board decision can 
be vacated for the failure to afford an appellant a personal 
hearing.  38 C.F.R. § 20.904(a)(3) (2005).  As a consequence, 
it is found that this case must be remanded again so that a 
personal hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge 
(either a Travel Board hearing or a 
videoconference hearing, as the veteran 
may choose) in accordance with 
38 U.S.C.A. § 7107 (West 2002 & Supp. 
2005).  A copy of the notice to the 
veteran of the scheduling of the 
hearing should be placed in the record, 
keeping in mind the 30-day advance 
notice requirement specified at 
38 C.F.R. § 19.76 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court  of Appeals 
for Veterans Claims for additional development or other 
appropriate

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


